Citation Nr: 1537561	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-06 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a separate compensable rating for limitation of right knee extension.

2.  Entitlement to an initial rating in excess of 10 percent for chronic left ankle strain.

3.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active duty from January 1974 to April 1989. 

The issue pertaining to entitlement to a separate compensable rating for limitation of right knee extension comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter, Agency of Original Jurisdiction (AOJ)). 

The Veteran and his spouse testified at a hearing in August 2012 before the undersigned Veterans Law Judge sitting at the RO regarding such issue.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The appeal was before the Board in December 2012, at which time it was remanded to the AOJ for further evidentiary development.  Subsequently, in a decision issued in January 2014, the Board awarded a 20 percent rating for right knee injury involving arthritis, motion loss and meniscal tear under Diagnostic Code (DC) 5258 and a separate 10 percent rating for right knee instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997) (compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding provided that a separate rating is based upon additional disability); VAOPGCPREC 9-98 (Aug. 14, 1998) (if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

The Board's January 2014 decision also remanded issues of (1) entitlement to a compensable rating for surgical scar residuals from status post right knee anterior cruciate ligament reconstruction (ACL), (2) entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), (3) entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a right knee injury, (4) entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, (5) entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, (6) entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, type II, (7) entitlement to service connection for headaches, to include as secondary to diabetes mellitus, type II and (8) entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

Thereafter, the Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  A September 2014 Joint Motion for Remand (JMR) by the parties limited the appeal to the issue as to whether the Veteran's limitation of extension to 15 degrees constituted symptomatology separate and distinct from his meniscal symptomatology and, thus, warranting a separate disability rating from those already awarded.  In September 2014, the Court vacated the Board's January 2014 decision to such extent and remanded the matter on appeal for adjudication consistent with the instructions outlined in the JMR.

In March 2015, the Board referred this case to an orthopedic surgeon from the Veterans Health Administration (VHA) to provide a description of the signs and symptoms of a meniscal tear and the functional limitations therefrom, and opinion as to whether the Veteran's limitation of extension to 15 degrees constituted a symptom of his meniscal tear and/or an aspect of disability separate and distinct from his meniscal tear.  The VHA opinion received, dated April 2015, was provided to the Veteran and his representative with an opportunity to present further argument and/or evidence in support of the appeal in June 2015.  On June 29, 2015, the Veteran's representative provided further argument in a Written Brief Presentation. 

As noted, the January 2014 Board decision remanded 8 issues to the AOJ for additional development.  These issues are still undergoing development at the AOJ and have not yet been returned to the Board; therefore, they are not addressed herein.

Also, as addressed in the REMAND below, the issues of entitlement to an initial rating greater than 10 percent for chronic left ankle strain and entitlement to a rating greater than 40 percent for lumbosacral strain, which stem from a May 2013 rating decision, have been listed on the title page for procedural purposes only.

The Board further notes that, in addition to the paper claims file, there are paperless, electronic (Veterans Benefits Management System (VBMS) and Virtual VA) claims files associated with the Veteran's claim.  VBMS reflects additional documents and evidence associated with the claims folder which had not been before the Board at the time of the January 2014 decision.  This evidence, which includes additional VA clinic records printed in July 2013 which had not been associated with the paper claims folder, includes a duplicate copy of a December 2011 magnetic resonance imaging (MRI) scan of the right knee.  Otherwise, there has been no additional, relevant evidence pertinent to the claim addressed herein added to the record since the Board's January 2014 decision.

The issues of entitlement to an initial rating in excess of 20 percent for chronic left ankle strain and entitlement to a rating in excess of 40 percent for lumbosacral strain are addressed in the REMAND below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by meniscal tear with episodes of pain, locking, and effusion.
 
2.  The Veteran's right knee disability demonstrates no more than slight instability.

3.  The Veteran also manifests degenerative arthritis and arthrofibrosis attributable to anterior cruciate ligament (ACL) reconstruction that results in painful and limited motion.

4.  For the entire appeal period, the Veteran's right knee flexion has been limited to no worse than 60 degrees even when considering functional impairment on use during flare-ups of disability.

5.  For the time period from prior to March 6, 2012, the Veteran right knee extension was limited to less than 10 degrees even when considering functional impairment on use during flare-ups of disability.

6.  For the time period since March 6, 2012, the Veteran right knee extension has been limited to no more than 15 degrees even when considering functional impairment on use during flare-ups of disability.


CONCLUSION OF LAW

The criteria for a compensable rating for limitation of right knee extension under DC 5261 have not been met for the time period prior to March 6, 2012, but the criteria for a separate 20 percent rating have been met since March 6, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As was noted in the INTRODUCTION, this issue is back before the Board pursuant to the terms of a JMR.  In Carter v. Shinseki, 26 Vet. App. 534 (2014), vacated on other grounds sub nom. Carter v. McDonald, No. 2014-7122, 2015 WL 4429842 (Fed. Cir. July 21, 2015), the Court held that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Id. at 542-43 (citations omitted).  In light of the foregoing, this decision focuses on the terms of the September 2014 JMR.

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding claims for increased ratings such as in the instant case, the VCAA requirement with such claims is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

A pre-adjudicatory AOJ letter dated July 2003 advised the Veteran to submit evidence showing that his service-connected right knee disability had increased in severity, which may include a statement from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests.  He could also submit a statement from other individuals who were able to describe from their knowledge and personal observation in what manner his disability had become worse.  Further, the Veteran could submit his own statement describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  The Veteran was further advised of the respective duties between himself and VA in obtaining evidence to substantiate his claim.  A post-adjudicatory AOJ letter dated July 2008 first advised the Veteran of the criteria for establishing a disability rating and effective date of award. 

Here, the Veteran was first provided fully compliant content notice after the adjudication of the initial claim.  This timing defect was cured with multiple readjudications in supplemental statements of the cases (SSOCs) dated October 2008, April 2009, and June 2013.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Thus, the Board finds that VA's duty to notify the Veteran has been satisfied.  Notably, the September 2014 JMR did not indicate that there were any notice deficiencies.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran with respect to the claims being decided on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, post-service VA treatment records, private medical records identified by the Veteran as relevant to his appeal, and medical and legal documents pertaining to a claim for disability benefits with the Social Security Administration (SSA).  Notably, the Veteran has clarified with the AOJ that he has never received treatment at the Salisbury VA Medical Center (VAMC).  See VA Form 21-0820 dated June 2013.  There are no outstanding requests to obtain any other identified VA records, or any private records which the Veteran has identified and authorized VA to obtain on his behalf.  Notably, the September 2014 JMR did not indicate that there were any outstanding records to be obtained.

The Veteran was also afforded VA Compensation and Pension (C&P) examination in April 2013 with benefit of review of the claims folder.  This examination report contains all findings necessary to adjudicate the orthopedic aspects of the Veteran's right knee.  Notably, the issue of the Veteran's reported neurologic symptoms in the right leg was remanded by the Board in January 2014 for further development.  The Board also finds no credible evidence of an increased severity of symptoms since the April 2013 VA examination to warrant additional examination.  Notably, in a statement received in July 2013, the Veteran reported limitation of right knee extension between 10 to 14 degrees.  This lay report corroborates clinical findings already of record and is accepted as supporting the Board's finding that the Veteran's right knee extension has been limited to 15 degrees during flare-ups of disability since March 6, 2012.  Notably, the September 2014 JMR did not indicate that additional physical examination of the Veteran was necessary.

As noted in the INTRODUCTION, in March 2015, the Board referred this case to a VHA examiner to clarify the nature and functional limitations attributable to the Veteran's meniscal injury.  The April 2015 VHA opinion clearly describes the functional limitations usually attributed to a meniscal injury, and specific opinion that the Veteran's limitation of leg extension was not the result of meniscal tear but rather a residual of degenerative changes of the knee and arthrofibrosis resulting from ACL surgery.  As addressed below, this opinion is fully favorable to the Veteran for the benefit being sought in the September 2014 JMR.  

The Board further finds that, with respect to the limited issue being decided on appeal, the AOJ has complied with the Board's December 2012 remand directives by obtaining VA and SSA records, assisting in obtaining private medical records, and providing the Veteran with VA examination which is adequate with respect to the issue being decided on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the December 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).  Notably, the September 2014 JMR did not indicate any noncompliance with prior Board remand directives.

Additionally, in August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected right knee disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include obtaining identified medical records and to provide additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  Notably, the September 2014 JMR did not indicate any noncompliance with the duties set forth in 38 C.F.R. §3.103(c)(2).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims being decided at this time.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Applicable law and regulation

The Veteran seeks higher disability ratings for his service-connected right knee disability.  As noted in the INTRODUCTION, a January 2014 Board decision awarded a 20 percent rating for right knee injury involving arthritis, motion loss and meniscal tear under DC 5258 and a separate 10 percent rating for right knee instability under DC 5257.  This case has been remanded to address the limited issue as to whether the Veteran's loss of extension - evaluated among the features of disability of the meniscal tear under DC 5258 - may be separately rated under DC 5261.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Summary

Historically, the Veteran suffered a tear of his right ACL in service which required reconstruction.  A May 1989 AOJ rating decision granted service connection for right knee injury, post-operative bone-tendon-bone reconstruction, and assigned an initial 10 percent rating under DC 5257.

Thereafter, a July 1989 VA C&P examination offered a diagnosis of diffuse synovitis of the right knee consistent with post-surgical healing manifested by tenderness and numbness about the surgical incision, range of motion from 5 degrees to 120 degrees, and 1+ anterior drawer and Lachman's tests.  A January 1992 VA examination included the Veteran's report of right knee instability.  At that time, examination was significant for mild effusion, flexion limited to 95 degrees, and crepitus with mild Lachman's, pivot shift, and anterior drawer tests.

The Veteran filed the increased rating claim on appeal in August 2002.  At that time, he described right knee swelling which prevented his ability to walk.  A November 2002 VA clinic record noted right knee flexion limited to 60 degrees due to pain as well as crepitus.  In 2003, the Veteran described right knee swelling with constant, unremitting pain of 10/10 severity.  His treatment included Toradol intramuscular (IM) injections.  He was also prescribed a cane and manual wheelchair to assist with ambulation.  A May 2003 x-ray examination was interpreted as showing moderate degenerative joint disease (DJD) of the right knee.

A May 2003 AOJ rating decision denied an increased rating for right knee disability, coded as 10 percent disabling under DC 5010-5257.

On VA C&P examination in August 2003, the Veteran described right knee pain, swelling, give-way, locking, clicking and popping.  He reported an inability to work.  On physical examination, the right knee demonstrated motion from 0 to 130 degrees and slight crepitation of the patella associated with pain.  The knee ligaments were described as "very stable" with negative McMurray's test.  The examiner offered diagnoses of post-operative repair of the right ACL with osteoarthritis as well as chondromalacia and osteoarthritis of the patella.

A September 2003 AOJ rating decision again denied an increased rating for right knee disability, coded as 10 percent disabling under DC 5260-5010.

Thereafter, a November 2003 VA clinic record included the Veteran's description of right knee weakness with popping and give-way.  He experienced knee pain with walking and bending.  He used a cane for ambulating approximately 50 yards, and used a wheelchair for longer distances.  Examination was significant for crepitus, tenderness to the medial joint surface and passive extension to 180 degrees.  In May 2004, the Veteran was described as confined to a wheelchair due to limited ambulation.  Notably, the Veteran described his nonservice-connected left knee as causing more pain.

On VA C&P examination in June 2004, the Veteran described constant right knee pain of 9/10 severity which increased in severity with activity and weather changes.  He was described as ambulating with a narrow, unsteady base and a slow-to-moderate pace velocity.  He mainly used a standard wheelchair (w/c) for ambulation.  He was unable to perform household chores, and required assistance with tub-shower activities.  Examination demonstrated extension to -5 degrees and flexion to 61 degrees.  He had a genu varus deformity of 4 degrees. 

A December 2006 correctional facility intake evaluation generally noted the Veteran to have full range of motion (ROM) of the right knee.  He subsequently sought treatment for right knee pain and was prescribed a knee sleeve.  A February 2007 treatment record noted crepitus and tenderness with ROM but no instability or effusion.  An x-ray examination was interpreted as showing orthopedic screws in the distal femur and proximal tibia, but no bony abnormalities.  Subsequent treatment records reflect prescriptions of Naprosyn and Icy Hot.  A February 2010 x-ray examination was interpreted as showing large anterior patella spurs with likely quadriceps enthesopathy.

An October 2011 VA clinic record noted the Veteran to be bow-legged, greater on the left, with x-ray examination showing wearing down of the medial compartment.

A November 2011 evaluation by Orleans Orthopedic Associates included the Veteran's report of a gradually worsening right knee disability manifested by moderate to severe pain aggravated by any movement.  Examination of the right knee demonstrated normal strength, tone and sensation.  There was no instability, subluxation, laxity or crepitus.  McMurray's test was negative.  There was moderate tenderness with extension to 0 degrees and flexion to 100 degrees.  The Veteran was described as having a mild limp bilaterally, and having a 5 percent to 10 percent permanent knee impairment with restrictions such as avoiding repetitive or prolonged standing, walking, squatting, kneeling, crawling, climbing and walking on uneven surfaces.

A November 2011 VA clinic record noted the Veteran's report of an inability to climb stairs.  A December 2011 magnetic resonance imaging (MRI) scan of the right knee was interpreted as showing chronic ACL injury with possible superimposed mucinous degeneration; tricompartmental degenerative changes and cartilage abnormalities most pronounced in the medial and patellofemoral compartments; chronic injury to the medial retinaculum; chronic tendinosis or chronic scarring of the patellar tendon; chronic appearing fracture fragment involving the posterior margin of the medial tibial plateau; and degenerative radial tear versus sequelae of prior debridement of the medial meniscus.  His subsequent treatment included hydrocodone.  A March 6, 2012 orthopedic consultation included the Veteran's report of right knee give-way with locking and popping.  He described not "trusting [his] knees at all."  Examination was significant for pain with light touch to the patella, swelling of the lateral patella, ballottement, positive Lachman's test, lateral bulge sign, pain with abduction and adduction, and leg extension limited to 15 degrees.  He subsequently underwent a series of Supartz injections, and was described as being a high risk for falls.

At his hearing in August 2012, the Veteran testified to right knee symptoms of pain, constant give-way, popping, cracking, limitation of motion, swelling, looseness, weakness, easy fatigue, loss of balance and frequent popping out of joint.  He was only able to ambulate for 20 to 30 seconds at a time.  His doctors had described his right knee as being "bone to bone" with torn cartilage.  The screws from his previous operation were deteriorating and causing arthritis.  He experienced multiple falling episodes and was in need to a total knee replacement.  He was unable to perform activities such as bending, climbing stairs, jumping and prolonged standing and walking.  Notably, the Veteran described having swelling at the time of the hearing which was visually corroborated by his representative.  The representative also indicated having heard the Veteran's right knee cracking when walking to the hearing.  The Veteran's pain was unrelieved with use of hydrocodone and Ibuprofen.  The Veteran's spouse corroborated his account of a lack of right knee cartilage.

The Veteran underwent additional VA C&P examination in April 2013.  The VA examiner offered a diagnosis of chronic right knee internal derangement status post medial meniscectomy.  The Veteran described severe right knee pain with limitation of motion as well as daily flare-ups.  On range of motion testing, the Veteran's right knee had flexion to 90 degrees with pain beginning at 60 degrees.  There was no limitation of extension or objective evidence of painful motion.  On repetitive testing, the Veteran demonstrated 85 degrees of flexion and limitation of extension to 5 degrees.  The Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, atrophy of disuse and disturbance of locomotion.  There was tenderness to palpation.  The Veteran demonstrated 5/5 strength in flexion and extension.  The right knee demonstrated 1+ medial-lateral instability, but no anterior or posterior instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had a meniscal condition with symptoms of meniscal tear, frequent episodes of joint pain and frequent episodes of joint effusion.  The surgical history involved an ACL reconstruction in 1988, but no prior meniscectomy.  Imaging studies revealed arthritis, but there was no x-ray evidence of subluxation.

In a statement received in July 2013, the Veteran described only having 10-14 degrees of right leg extension.

IV.  Analysis

The Board's January 2014 decision found that the Veteran met the criteria for the maximum 20 percent rating under DC 5258 - due to dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint - for the entire appeal period.  This determination was not challenged by the September 2014 JMR.

The Board's January 2014 decision also found that, since the inception of the appeal, the Veteran met the criteria for a 10 percent rating, but no higher, under DC 5257 due to slight lateral instability of the right knee.  This determination was not challenged by the September 2014 JMR.

The Board's January 2014 decision found that, for the entire appeal period, the Veteran's right knee flexion was limited to no worse than 60 degrees even when considering functional impairment on use during flare-ups of disability.  This determination was not challenged by the September 2014 JMR.

Finally, the Board's January 2014 decision found that the diagnostic codes for rating ankylosis (DC 5256), meniscectomy residuals (DC 5259), malunion or nonunion of the tibia and fibula (DC 5262) and genu recurvatum (DC 5263) did not apply.  The September 2014 JMR did not challenge the Board's January 2014 findings on the applicability of these diagnostic codes.

Rather, the terms of the September JMR requests Board reconsideration of whether the Veteran's motion loss of the right knee in extension may be separately rated under the DC 5261 rather than being attributed as a symptom of the meniscal injury under DC 5258.

In an April 2015 opinion, a VHA examiner described symptoms of locking episodes, pain, swelling and feelings of instability as the primary symptoms of a torn meniscus.  The functional limitation due to torn meniscus included difficulty walking or running due to pain, swelling, and feelings of instability.  The examiner commented that it was rare for a torn meniscus, as described in the Veteran's December 2011 MRI, to cause a limitation of knee extension to 15 degrees.  It was explained that a meniscus tear that is displaced from its normal position inside the knee joint could cause loss of extension.  However, the Veteran's MRI did not show a displaced fragment of meniscus.  Thus, the examiner opined that the Veteran's lack of extension to 15 degrees was not the result of his meniscal tear.

The VHA examiner then commented that the Veteran's MRI showed degenerative changes of the knee as well as arthrofibrosis - a scarring of the lining of a joint - which may be attributable to the prior ACL surgery.  The VHA examiner found that the Veteran's limitation of right knee extension was attributable to the degenerative changes and arthrofibrosis.  It was also noted that the meniscal tear and ACL injury likely occurred at the same time and were not separate and distinct disabilities.

As a result of the VHA opinion, the Board concludes that the Veteran's limitation of right knee extension does not result from his meniscal tear.  In other words, the Veteran's limitation of right knee extension represents functional impairment separate and distinct from the meniscal injury impairment which may be separately rated without violating the rule against pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); Esteban, 6 Vet. App. at 262.  Thus, the remaining question concerns the appropriate evaluation for limitation of right knee extension for the appeal period.

During the appeal period, the Veteran's right knee extension has been measured as 0 degrees (August 2003), -5 degrees (June 2004), 0 degrees (November 2011), 15 degrees (March 6, 2012) and 0 degrees (April 2013).  Otherwise, the Veteran was described as having 180 degrees of passive extension (November 2003) and full ROM (December 2006).  In a July 2013 statement, the Veteran described only having 10-14 degrees of right leg extension.  However, he did not report when this extent of limitation of extension began. 

For the time period prior to March 6, 2012, the Board finds that the Veteran manifested limitation of right knee extension which fell well short of the 10 degree limitation of motion required to warrant a compensable rating under DC 5261.  In short, there is no lay or medical description of right knee extension limited to 10 degrees, or more closely approximating a 10 degree motion loss, during this time period.

However, on March 6, 2012, the Veteran demonstrated a 15 degree limitation of extension during a VA clinic evaluation.  Additionally, in July 2013, the Veteran self-described his left knee extension as being limited between 10-14 degrees.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a separate 20 percent rating under DC 5261 has been met effective March 6, 2012.

The Board further finds that the criteria for a compensable rating under DC 5261 prior to March 6, 2012, or the criteria for a rating in excess of 20 percent under DC 5261 since March 6, 2012, have not been met even when considering functional impairment on use.  The Veteran credibly reports right knee symptoms of pain, constant give-way, popping, cracking, limitation of motion, swelling, looseness, weakness, easy fatigue, loss of balance and frequent popping out of joint.  He has demonstrated variability in his right knee extension ranging from normal findings to the 15 degree extension loss found on March 6, 2012, which occurred in the clinical setting during an exacerbation of symptoms and, thus, more closely reflected the extent of functional impairment during flare-ups at that time.  

However, the Board cannot factually ascertain from the lay and medical evidence that the Veteran demonstrated compensable limitation of extension prior to March 6, 2012 even with consideration of functional impairment on use.  For example, a November 2011 private orthopedic evaluation - wherein the Veteran was symptomatic with moderate to severe pain aggravated by any movement and demonstrating moderate tenderness with range of motion testing - measured his extension to 0 degrees.  At that time, the Veteran described a gradual worsening of his right knee symptoms over time.  The Veteran's more recent statement in July 2013, describing limitation of extension between 10 and 14 degrees, does not report that this symptom has been present since the inception of the appeal.  The April 2013 VA examiner found a 5 degree loss of extension - from 0 degrees to 5 degrees - with repetitive testing.  Thus, even with consideration of functional impairment on use and a 5 degree loss of motion on repetitive testing, there is no lay and medical description of right knee extension limited to 10 degrees, or more closely approximating a 10 degree motion loss for the time period prior to March 6, 2012.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.

For the time period since March 6, 2012, the Board further finds that the Veteran has not manifested, or more closely approximated, limitation of extension to 20 degrees or more to warrant a rating greater than 20 percent even with consideration of functional impairment on use.  The 15 degree motion loss found in March 2012 is the most severe measurement of motion loss found in the record.  The Veteran himself describes loss of extension from 10 to 14 degrees.  The April 2013 VA examiner found a limitation of extension only to 5 degrees with repetitive testing.  In short, there is no lay or medical description of right knee extension limited to 20 degrees, or more closely approximating a 20 degree motion loss, for any time during the appeal period.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.

V.  Other considerations

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects his service-connected right knee disability has had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings. 

The Veteran credibly reports right knee symptoms of pain, constant give-way, popping, cracking, limitation of motion, swelling, looseness, weakness, easy fatigue, loss of balance and frequent popping out of joint.  He primarily uses a wheelchair for ambulation and may be in need of a total knee replacement.  The Board has considered criteria which contemplate the effects on earning capacity due to symptoms such as ankylosis, instability, subluxation, "locking," pain, joint effusion, limitation of motion, arthritis with painful motion, and functional impairment on use, to include weakness, fatigability, incoordination, pain on movement, and endurance. 

The Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's current right knee symptoms.  As indicated in the INTRODUCTION, the Board defers consideration of claimed neurologic symptoms claimed as a residual of right knee surgery.  Notably, higher schedular ratings are assignable but the Board has determined that the Veteran has not met, or more closely approximated, the criteria for higher schedular ratings.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

A Veteran also may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board notes that the TDIU issue was remanded in January 2014 and is pending AOJ development.


ORDER

A 20 percent rating for limitation of right knee extension under DC 5261 is granted effective March 6, 2012, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

In a decision dated April 2013, the AOJ, inter alia, granted service connection for chronic left ankle strain and assigned an initial 10 percent rating effective May 17, 2011.  The AOJ also denied a rating greater than 40 percent for lumbosacral strain.  In September 2013, the Veteran submitted a notice of disagreement pertaining to the disability ratings assigned for both disabilities.  To date, the AOJ has not issued a statement of the case (SOC) on these issues.

When there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).




Accordingly, the case is REMANDED for the following action:
 
Provide the Veteran and his representative with an SOC on the issues of entitlement to an initial rating greater than 10 percent for chronic left ankle strain and entitlement to a rating greater than 40 percent for lumbosacral strain.  Advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


